Title: From James Madison to Ambrose Madison, 8 September 1786
From: Madison, James
To: Madison, Ambrose


Dr. brotr.
Annapolis Sepr. 8th. 1786
I came to this place a day or two ago, where I found two Commsrs only. A few more have since come in, but the prospect of a sufficient no. to make the Meeting respectable is not flattering. I was sorry to find in Philada. that the unpunctuality of some of the purchasers of the Tobo. had put it out of the power of Mr. H. to supply me with all the money become due under the contracts. This unpunctuality, owing partly to causes which are felt every where, partly to the abolition of the bank, has extended itself to men who have scarcely before afforded room for complaint. The disappointment reduced me to the dilemma of either not executing the commissions for the family & failing in some of my engagements particularly in N. Y. or of leaving you still longer to parry your creditors. Disagreeable as the latter option was I could not but consider it as the lesser inconvenience. Mr. H. has promised to spare no efforts to get in the remaining payments as fast as possible, & to send or even bring them to Anapolis in case the Session here should be prolonged till a sum worth while shall be collected. If the Session should be so far shortened as to leave me time I propose to ride back to Philada. & be the bearer of it from thence myself. I shall probably write again to you from this place. I do not write now to my father because I have nothing worth the postage. You will let him know that most of the articles on his lists will probably soon be at Fredg. perhaps sooner than this reaches you. The West Inda. articles were dear & for that reason some of them are abridged in quantity. The other articles were cheap in general, which led me to add several beyond my commission, being well assured that if not wanted they may be either disposed of or exchanged with advantage. Immediately on the rect. of this write to me, mentioning the prices of Tobo. at Richd. & Fredg. & of W. Inda. articles: also the prospect of crops & of swine in particular: Address your letter still to Phila. from whence it will be sent here if the Meeting sd. not be adjourned. If it sd. it will probably find me there and [at] any rate taken care of. Yrs. affy.
Js. M Jr.
